ITEMID: 001-5034
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: MURDOCK v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant is a British citizen, born in 1995 and currently serving a life sentence in Maghaberry Prison, Northern Ireland.
A.
The applicant was convicted in a jury trial for a murder committed on 6 October 1993 and sentenced to life imprisonment. The murder was not connected with the conflict in Northern Ireland.
Following the Good Friday Peace Agreement, which was part of the ongoing peace process in Northern Ireland, the Government passed the Northern Ireland (Sentences) Act 1998, which includes provisions permitting the early release on licence of eligible prisoners convicted of scheduled offences (those offences defined in emergency legislation enacted in response to terrorism).
B. Relevant domestic law and practice
Pursuant to the Northern Ireland (Sentences) Act 1998, a prisoner who has committed scheduled offences (offences tried under emergency legislation relating to terrorism), is no longer the supporter of an organisation concerned in terrorism, on release would not be likely to support such an organisation or become involved in acts of terrorism and would not be a danger to the public, may apply to Sentence Review Commissioners, for a declaration that he is eligible for release (section 3). Where life prisoners are concerned, the Commissioners, when granting a declaration must specify a day which they believe marks the completion of about two thirds of the period which he would have been likely to spend in prison, which date is to be taken as the date of release, with certain exceptions (section 6).
